DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	1. The amendments filed 12/17/2021 have been entered, wherein claims 1 and 2 are amended and claim 11 was added. The previous specification objections and 35 USC 112(b) rejections are withdrawn due to applicant’s amendments. This action is Final. 
Claim Objections
2. Claims 2 and 4 are objected to because of the following informalities:  
Claim 2, “a natural chamois leather, or a synthetic” should read “a natural chamois leather[[,]] or a synthetic”
Claim 4, “wherein the plurality of connectors comprising” should read “wherein the plurality of connectors [[comprising]] comprise”
Appropriate correction is required.
Claim Rejections - 35 USC § 103
3. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Salmon (US Patent 2929087) in view of Moser (US PGPUB 20050039287).
Regarding claim 1, Salmon teaches a mop device (fig. 1), comprising: 
an elongated main body member having a flat bottom end (fig. 2; 14,15); 
a malleable and rectangular-shaped cover (fig. 3) having a front end, a back end, and a pair of side edges (see Salmon’s annotated fig. 3 below), said cover also including a pocket section (pocket 21) that defines a hollow interior space (fig. 3), and a flap section (flap 23); 

    PNG
    media_image1.png
    435
    509
    media_image1.png
    Greyscale

a plurality of connectors that are positioned along each of the pocket section and the flap section (fig. 3, buttons 24,25); and 
wherein the hollow interior space includes a shape and a size that is complementary to a shape and a size of the elongated main body member (figs. 1-3), and 
wherein the flap section and the plurality of connectors are each configured to removably secure the main body within the pocket section (figs. 1-3).  
Additionally, Salmon teaches mop forming loops 30 are positioned along each of the front end, the back end, and the pair of side edges of the cover (figs. 1 and 3). 
Salmon does not explicitly teach the cover member being formed of chamois. Salmon also does not explicitly teach a plurality of elongated rectangular-shaped strips of chamois material that are positioned along each of the front end, the back end, and the pair of side edges of the chamois cover, 
wherein each of the plurality of elongated rectangular shaped strips include a first end that is connected to the chamois cover, and a second end that extends laterally outward from the chamois cover.
However, Moser teaches a mop head/cover formed of chamois or synthetic chamois [0028]. Additionally, Moser teaches rectangular extensions (42, fig. 2) which are preferably made from the same material as the envelope assembly 22 [0029]. Moser teaches the rectangular extensions include a first end that is connected to the chamois cover and a second end that extends outward from the chamois cover (figs. 1 and 2). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Salmon to incorporate the teachings of Moser to provide a cover formed of synthetic chamois. One of ordinary skill would deem it obvious to form the cover material of synthetic chamois as it is shown to be a known equivalent material for much the same purpose. Additionally, it would have been obvious to a person having ordinary skill in the art to further incorporate the teachings of Moser to provide rectangular extensions in the place of Salmon’s loops. Doing so would have been a simple substitution for one known cleaning material (as taught by Moser) for another known cleaning material (as taught by Salmon) in order to provide the predictable results of providing a cleaning material on the mop head cover. Doing so would allow the mop to device to function as intended. 
Salmon in view of Moser teaches the cover member being formed of chamois (Salmon’s cover was modified to incorporate the synthetic chamois material teaching of Moser), wherein a plurality of elongated rectangular-shaped strips of chamois material that are positioned along each of the front end, the back end, and the pair of side edges of the chamois cover (Salmon was modified to substitute Moser’s elongated, rectangular extensions for the originally taught loops. The rectangular extensions are now positioned along each of the front end, the back end, and the pair of side edges of the chamois cover), 
wherein each of the plurality of elongated rectangular shaped strips include a first end that is connected to the chamois cover, and a second end that extends laterally outward from the chamois cover (Salmon was modified to substitute Moser’s elongated, rectangular extensions for the originally taught loops. Each rectangular extension includes a first end that is connected to the chamois cover and a second end that extends laterally outward from the chamois cover).
Regarding claim 2, Salmon in view of Moser teaches the claimed invention as rejected above in claim 1. Additionally, Salmon in view of Moser teaches wherein the malleable cover is constructed from at least one of a natural chamois leather, or a synthetic chamois material (Salmon in view of Moser teaches a synthetic chamois material), and is figured to repel water on contact (Salmon in view of Moser teaches a synthetic chamois material, which is one of the instant application’s preferred materials. Because the materials are the same, the materials would perform similarly, including figured to repel water on contact).  
Regarding claim 3, Salmon in view of Moser teaches the claimed invention as rejected above in claim 1. Additionally, Salmon in view of Moser teaches wherein the malleable cover is constructed from a single piece of chamois material (Salmon fig. 3).  
Regarding claim 11, Salmon in view of Moser teaches the claimed invention as rejected above in claim 1. Additionally, Salmon in view of Moser teaches wherein the plurality of elongated rectangular shaped strips of chamois material extend outward from the chamois cover in a 360 degree area (Salmon was modified to substitute Moser’s elongated, rectangular extensions for the originally taught loops. Salmon in view of Moser teaches a plurality of elongated rectangular shaped strips of chamois material which extend outward from the chamois cover in a 360 degree area (Salmon, figs. 1 and 3)).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Salmon (US Patent 2929087) in view of Moser (US PGPUB 20050039287) as applied to claim 1 above, and further in view of DE 3505020, hereinafter ‘020.
Regarding claim 4, Salmon in view of Moser teaches the claimed invention as rejected above in claim 1. Salmon in view of Moser does not teach wherein the plurality of connectors comprising: opposing strips of hook and loop material.  
However, ‘020 teaches Velcro patches (17,18) for attaching a (mop) cover to a head. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Salmon in view of Moser to incorporate the teachings of ‘020 to provide opposing strips of hook and loop material as the connectors. Doing so would have been a simple substitution of one known connecting means (Velcro as taught by ‘020) for another known connecting means (snap buttons as taught by Salmon) to provide the predictable result of providing connecting means in order to selectively connect the flap to the pocket section. Additionally, doing so would allow the device to function as intended. 
s 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Salmon (US Patent 2929087) in view of Moser (US PGPUB 20050039287) as applied to claim 1 above, and further in view of EP 2,243,415, hereinafter EP ‘415.
Regarding claim 5, Salmon in view of Moser teaches the claimed invention as rejected above in claim 1.
Additionally, Salmon teaches the handle comprises a tube made of resilient material such as plastic, plastic composition, or rubber (col. 2, lines 11-13). Salmon also teaches the main body includes a generally rectangular shape (fig. 2). 
Additionally, Moser teaches a wet mop head typically includes a plastic frame [0008]. Moser also teaches the main body includes a generally rectangular shape (fig. 1). 
EP ‘415 teaches wherein a main body includes a generally rectangular shape (fig. 1). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Salmon in view of Moser to incorporate the teachings of EP ‘415 to provide wherein the main body includes a generally rectangular shape and is constructed from plastic. Doing so would have been a matter of design choice and would allow device to reach right angle corners. 
Regarding claims 6-10, Salmon in view of Moser and further in view of EP ‘415 teaches the claimed invention as rejected above in claim 5. Salmon in view of Moser and further in view of EP ‘415 does not explicitly teach a hinge mechanism which includes functionality for movement along two rotation axes. 
However, EP ‘415 also teaches rectangular main body (fig. 5) with universal handle connector 16 of a floor cleaner/mop. EP ‘415 also teaches a hinge mechanism that is positioned 
Use of such to form the similar main body of Salmon would be obvious to one having ordinary skill in the art. Specifically, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Salmon in view of Moser and further in view of EP ‘415 to further incorporate the teachings of EP ‘415 to provide a hinge mechanism that is positioned centrally along a top end of the main body, wherein the hinge mechanism includes functionality for movement along at least one rotation axis, wherein the hinge mechanism includes functionality for movement along two rotation axes, a pole receptacle that is secured along one end of the hinge mechanism, wherein the pole receptacle includes functionality for engaging an elongated pole. Doing so would allow the user to manipulate the cleaning head in order to reach the desired location of cleaning and would also allow the user to have more control of the cleaning head through the universal connection. 

Response to Arguments
4. Applicant's arguments filed 12/17/2021 have been fully considered but they are not persuasive. 
Applicant argues prior art Salmon and Moser are completely silent regarding the amended claim language (page 7 of the applicant’s remarks). The examiner respectfully disagrees. Moser teaches a mop head/cover formed of chamois or synthetic chamois [0028]. Additionally, Moser teaches rectangular extensions (42, fig. 2) which are preferably made from the same material as the envelope assembly 22 [0029]. Moser teaches the rectangular extensions include a first end that is connected to the chamois cover and a second end that extends outward from the chamois cover (figs. 1 and 2). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Salmon to incorporate the teachings of Moser to provide a cover formed of synthetic chamois. One of ordinary skill would deem it obvious to form the cover material of synthetic chamois as it is shown to be a known equivalent material for much the same purpose. Additionally, it would have been obvious to a person having ordinary skill in the art to further incorporate the teachings of Moser to provide rectangular extensions in the place of Salmons loops. Doing so would have been a simple substitution for one known cleaning material (as taught by Moser) for another known cleaning material (as taught by Salmon) in order to provide the predictable results of providing a cleaning material on the mop head cover. Doing so would allow the mop to device to function as intended. 
chamois (Salmon’s cover was modified to incorporate the synthetic chamois material teaching of Moser), wherein a plurality of elongated rectangular-shaped strips of chamois material that are positioned along each of the front end, the back end, and the pair of side edges of the chamois cover (Salmon was modified to substitute Moser’s elongated, rectangular extensions for the originally taught loops. The rectangular extensions are now positioned along each of the front end, the back end, and the pair of side edges of the chamois cover), 
wherein each of the plurality of elongated rectangular shaped strips include a first end that is connected to the chamois cover, and a second end that extends laterally outward from the chamois cover (Salmon was modified to substitute Moser’s elongated, rectangular extensions for the originally taught loops. Each rectangular extension includes a first end that is connected to the chamois cover and a second end that extends laterally outward from the chamois cover).
See above rejection for more details.
Conclusion
5. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A GUMP whose telephone number is (571)272-2172. The examiner can normally be reached Monday- Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.G./Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723